Citation Nr: 1137057	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-32 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected schizophrenia.

(The issue of entitlement to waiver of an overpayment of pension benefits in the amount of $29,011.00 is the subject of a separate, but concurrently issued, Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from October 1972 to April 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee, which denied the Veteran's claim for a compensable rating for his schizophrenia.  Thereafter, an April 2010 rating decision assigned a 10 percent rating for schizophrenia, effective from May 2001, on the basis that the June 2001 rating decision had erroneously reduced the Veteran's protected 10 percent rating for schizophrenia to a noncompensable rating.  The Veteran has continued his appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran last underwent a VA examination for his service-connected schizophrenia in February 2008.  Thereafter, in a statement dated in June 2009, the Veteran stated that his disability had worsened to the point that he was entitled to a 100 percent rating, and he also maintained that his condition had worsened at the time of his hearing before the Board in February 2011.  In addition, in a statement dated in January 2011, the Veteran's representative noted that the Veteran had not undergone a VA Compensation & Pension examination in nearly three years, and that the Veteran's claim should therefore be remanded for a current examination.  Consequently, Board finds that the Veteran should be afforded a new VA mental disorders examination to determine the current nature and severity of his service-connected schizophrenia.

In addition, at the time of the Veteran's February 2011 hearing before the Board, the Veteran also testified that he had been regularly treating at VA for his schizophrenia (transcript (T.) at pp. 7-10).  However, the most recent VA treatment records from the Tennessee Valley VA Medical Clinic and/or Nashville, Tennessee VA Medical Center are dated in April 2010.  Accordingly, because VA has been held to be in constructive possession of VA treatment records, the Board finds that it has no alternative but to also direct the RO/AMC to make an effort to obtain additional VA treatment records for the Veteran from the Tennessee Valley VA Medical Clinic and/or Nashville, Tennessee VA Medical Center, dated since April 2010.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to obtain all of the Veteran's records from the Tennessee Valley VA Medical Clinic and/or Nashville, Tennessee VA Medical Center, dated since April 2010.  

2.  Thereafter, schedule the Veteran for a VA mental disorders examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary studies and tests should be conducted.  

The examiner should fully describe the nature and severity of the symptoms associated with the Veteran's schizophrenia.  

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Read the medical opinion obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

4.  Finally, readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case, and given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


